     Case 2:18-cv-01699-MCE-JDP Document 30 Filed 02/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL MOORE,                                       Case No. 2:18-cv-01699-MCE-JDP (HC)
12                          Petitioner,                 ORDER DISCHARGING THE JANUARY 20,
                                                        2021 ORDER TO SHOW CAUSE
13             v.
                                                        ECF No. 28
14    SCOTT FRAUENHEIM,
15                          Respondent.
16

17            In light of petitioner’s representations, the January 20, 2021 order to show cause, ECF No.

18   28, is discharged. Petitioner is reminded that he must proceed diligently to pursue his state court

19   remedies and must file a status report every ninety days advising the court of the status of the

20   state court proceedings.

21
     IT IS SO ORDERED.
22

23
     Dated:         February 25, 2021
24                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
